Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
PRELIMINARY AMENDMENT
1.	Claims amendment filed on 10/05/2020 noted by the examiner.
Information Disclosure Statement
2.	The numerous IDS submitted contain this case appears lengthy and complex. The examiner has considered the references to the extent reasonably expected during normal examination time. (If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference). 
Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. (see MPEP 609)

"voluminous references" submitted by the applicant. In this case just over 75 references were submitted may not comply with Applicant's duty of disclosure
[T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. 

Similarly, in Penn Yan Boats Inc. v. Sea Lark Boats Inc., the patentee submitted to the USPTO a material reference as one of 13 references that were allegedly discovered in a pre-examination search. 359 F. Supp. 948, 964 (D.C. Fla. 1972), aff’d without op., 479 F.2d 1328 (5th Cir.1973), cert. denied, 414 U.S. 874 (1973). The court found such representation to be false because the material reference did not issue until more than a year after the prosecution started and, therefore, could not have been discovered in a pre-examination search. Id. The court subsequently held the patent unenforceable because “the purpose of this misrepresentation was to bury [that reference] in a long list of allegedly old prior art patents in the hope that the patent examiner ... would ignore the list and permit the [patent-in-suit] to issue.” Id. at 965. 

Best to avoid perception of concealment of information (IDS submitted to the office) that the Examiner could not have discovered on his own (Nevro Corp. v. Boston Scientific Corp. (N.D. Cal. 2017))

Applicant is reminded of section 2004, paragraph 13, of the MPEP.
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

Applicant(s)  inundated the Examiner with a large volume of prior art that is not material and may obscure a single reference that is material and thus may be .  Ex Parte Morning Surf Corp., 230 USPQ 446, and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972).

“Significantly, an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed  to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co.  722 F.2d 1556, 1573 [220 USPQ 289],  (Fed.Cir., 1983)

Citation of Relevant Prior Art 

3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
Kriegshauser (US 6466872 B1) describes a method of determining a parameter of interest of subsurface formations containing a sand and a shale surrounding a borehole, the method comprising: (a) conveying an electromagnetic logging tool into the borehole and using at least one electromagnetic transmitter and one electromagnetic receiver on the tool to obtain measurements related to a horizontal and vertical resistivity of the formation; (b) obtaining a plurality of layer intervals for the subsurface; (c) deriving a horizontal and vertical resistivity at a plurality of depths from said measurements using an anisotropic whole space model; (d) obtaining from the derived horizontal and vertical resistivities a layered 

Yu (US 7043370 B2) describes a system for logging a subsurface formation comprising a plurality of layers each having a horizontal resistivity and a vertical resistivity, the system comprising: (a) a logging tool conveyed in a deviated borehole in the earth formation, the logging tool having a plurality of transmitters and receivers, at least one of said plurality of transmitters and receivers having 

Fanini (US 20070257679 A1) describes the present invention provides improved measurement capabilities for induction tools for formation resistivity evaluations and geo-steering applications. The present invention provides electromagnetic transmitters and sensors suitable for transmitting and receiving magnetic fields in radial directions that are orthogonal to the tool's longitudinal axis with minimal susceptibility to errors associated with parasitic eddy currents induced in the metal components surrounding the transmitter and receiver coils. The present invention provides increased effective tool surface impedance by increasing self-inductance of the paths in which induced eddy currents flow on the surface of the multi-component induction instruments. The present invention enables downhole tool designers to build more effective and better-protected radial induction arrays 

TAHERIAN, CN 101889217 A, 2010-11-17, G 01 V 3/28 describes an antenna array using a desired synthetic method in response to determining formation properties, comprising the following steps: providing a first antenna array and a second antenna array, emitting a first signal from the first antenna array .

Double Patenting  
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-69 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims x of a 

Claim 1 (17/062,758, current case)
Claim 1 (15/963,676 now US Patent 10,890,686)
1. A system for logging layered formation beds penetrated by a borehole, the system comprising: 
memory that stores logging software; and one or more processors coupled to the memory to execute the logging software, the software causing the one or more processors to perform a method that includes: 
obtaining an electromagnetic logging tool's measured response to at least one electromagnetic transmitter in the borehole; and 
using the measured response to update a formation model with at least one bed boundary having a bed boundary position, said using including: determining the electromagnetic logging tool's estimated response based on the formation model by calculating at least one of: 
a first term of a transverse electric portion of a vertical magnetic dipole response (TE1 of VMD), a second term of a 

memory that stores logging software; and one or more processors coupled to the memory to execute the logging software, the software causing the one or more processors to perform a method that includes: 
obtaining an electromagnetic logging tool's measured response to at least one electromagnetic transmitter in the borehole; and 
using the measured response to update a formation model with at least one bed boundary having an orientation, the orientation being independently variable from orientations of any other bed boundaries, said using including: 
determining the electromagnetic logging tool's estimated response for the at least one bed boundary by calculating at least one of: a first term of a transverse electric portion of a vertical magnetic dipole 




Claim 26 (15/963,676 now US Patent 10,890,686)
 24. A method for logging layered formation beds penetrated by a borehole, the method comprising: 
obtaining an electromagnetic logging tool's measured response to at least one electromagnetic transmitter in the borehole; and 
using the measured response to update a formation model with at least one bed boundary having a bed boundary position, said using including: 
determining the electromagnetic logging tool's estimated response based on the formation model by calculating at least one of: a first term of a transverse electric portion of a vertical magnetic dipole response (TE1 of VMD), a second term of a transverse electric portion of the vertical magnetic dipole response (TE2 of VMD), a third term of a transverse electric portion of the vertical magnetic dipole response (TE3 of VMD), a fourth term of a transverse electric portion of the vertical magnetic dipole response (TE4 of VMD), a first term of a transverse electric portion of a horizontal magnetic dipole response (TE1 of HMD), a second term of a transverse electric portion of the horizontal magnetic dipole response (TE2 of HMD), a third term of a transverse electric portion of the horizontal magnetic dipole response (TE3 of HMD), a fourth term of a transverse electric portion of the horizontal magnetic dipole response (TE4 of HMD), a first term of a transverse magnetic portion of a vertical magnetic dipole response (TM1 of VMD), a second term of a transverse magnetic portion of the vertical magnetic dipole response (TM2 of VMD), a third term of a 

obtaining an electromagnetic logging tool's measured response to at least one electromagnetic transmitter in the borehole; and 
using the measured response to update a formation model with at least one bed boundary having an orientation, the orientation being independently variable from orientations of any other bed boundaries, said using including: 
determining the electromagnetic logging tool's estimated response for the at least one bed boundary by calculating at least one of: a first term of a transverse electric portion of a vertical magnetic dipole response (TE1 of VMD), a second term of a transverse electric portion of the vertical magnetic dipole response (TE2 of VMD), a third term of a transverse electric portion of the vertical magnetic dipole response (TE3 of VMD), a fourth term of a transverse electric portion of the vertical magnetic dipole response (TE4 of VMD), a first term of a transverse electric portion of a horizontal magnetic dipole response (TE1 of HMD), a second term of a transverse electric portion of the horizontal magnetic dipole response (TE2 of HMD), a third term of a transverse electric portion of the horizontal magnetic dipole response (TE3 of HMD), a fourth term of a transverse electric portion of the horizontal magnetic dipole response (TE4 of HMD), a first term of a transverse magnetic portion of a vertical magnetic dipole response (TM1 of VMD), a second term of a transverse magnetic portion of 



Claim 47 (17/062,758, current case)
Claim 50 (15/963,676 now US Patent 10,890,686)
 47. A non-transitory information storage medium that stores logging software for causing one or more processors to perform a method that includes: 
obtaining an electromagnetic logging tool's measured response to at least one electromagnetic transmitter in the borehole; and 
using the measured response to update a formation model with at least one bed boundary having a bed boundary position, said using including: 
determining the electromagnetic logging tool's estimated response based on the formation model by calculating at least 


obtaining an electromagnetic logging tool's measured response to at least one electromagnetic transmitter in the borehole; and 
using the measured response to update a formation model with at least one bed boundary having an orientation, the orientation being independently variable from orientations of any other bed boundaries, said using including: 



Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service 
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 2, 2022